DETAILED ACTION
The instant action is in response to application 30 March 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The claim objections have been withdrawn.
Applicant’s amendment has necessitated a new drawing objection.
Applicant’s remarks on the merits have been considered, but do not take into account the references used in the present rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper or lower branches with different submodule configurations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (20170054294) in view of Wang (CN 105245119) and Trainer (US 2015/003134).
As to claim 1, Lyu discloses A modular multi-level converter (MMC  Fig. 2A) comprising: two arms (201, 202) comprising different types of sub modules (SMpN, SMnN) according to the respective arms; two sub controllers corresponding to the two arms, respectively, and configured to separately control the two arms, respectively; and a central controller  (210) configured to determine a switching operation condition of the sub modules (201, 202) and to output a switching signal (dpl-dpN, dnl-dnN) corresponding to the switching operation condition to each of the two sub controllers, wherein the two sub controllers  (810, 820) control the respective corresponding arms (201, 202) based on the switching signal (dpl-dpM, dnl-dnN) and, upon receiving a voltage change switching signal (dpl-dpM, dnl-dnN) for controlling a voltage applied to one of the two arms (201, 202)  from the central controller (210), change the voltage applied to one of the two arms (201, 202)  based on the voltage change switching signal, wherein the two arms (201, 202) comprise an upper arm having three branches corresponding to three phases, and a lower arm having three branches corresponding to the three phases, wherein the three phases include a first phase corresponding to a first branch of the upper arm and a first branch of the lower arm, wherein each of the three branches corresponding to the upper arm includes at least two sub modules, and each of the three branches corresponding to the lower arm includes at least two sub modules, wherein a sub module type of all sub modules in the first branch of the upper arm is a first sub module type. 
Lyu does not explicitly disclose , wherein a sub module type of all sub modules in the first branch of the upper arm is a first sub module type, and a sub module type of all sub modules in the first branch of the lower arm is a second sub module type different than the first sub module type, wherein a sub module type of sub modules in a second branch of the upper arm is different than the first sub module type of the sub modules in the first branch of the upper arm.
Wang teaches (see annotated image below) , wherein a sub module type of all sub modules in the first branch of the upper arm is a first sub module type, and a sub module type of all sub modules in the first branch of the lower arm is a second sub module type different than the first sub module type..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyu to use asymmetric arms as disclosed in Wang to provide synchronous compensation.  
	Trainer teaches wherein a sub module type of sub modules in a second branch of the upper arm is different than the first sub module type of the sub modules in the first branch of the upper arm (See Fig. 3, showing the first arm different than the other two).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyu to use asymmetric branches as disclosed in Trainer to decrease weight (Trainer, ¶19).
As to claim 2, Lyu in view of Wang and Trainer teaches the voltage change switching signal comprises data about a voltage reference value (Fig. 9) applied to one of the two arms (201, 202).
As to claim 3, Lyu in view of Wang and Trainer teaches the voltage reference value applied to one of the two arms (201, 202) comprises a direct current (DC) voltage reference value (Vdc) and an alternating current (AC) voltage reference value (VcnN) applied to a corresponding arm (201, 202), and an internal power control constant (210) of the corresponding arm.
As to claim 4, Lyu in view of Wang and Trainer teaches the internal power control constant (e2, e3) has a constant for maintaining the two arms (201, 202) at a constant voltage.
As to claim 11, Lyu in view of Wang and Trainer teaches the central controller (210) controls the two sub controllers (Fig. 9, 810, 820) to maintain internal power of the MMC.
As to claim 16, Lyu in view of Wang and Trainer teaches wherein the first sub module type is a half-bridge type (See Wang, Fig 5).
As to claim 17, Lyu in view of Wang and Trainer teaches wherein the first sub module type is a full-bridge type (See Wang, Fig 5).
	As to claim 18, Lyu in view of Wang and Trainer teaches wherein the first sub module type is a half-bridge type, and the second sub module type is a full-bridge type. (See Wang, Fig 5).
As to claim 19, Lyu in view of Wang and Trainer teaches wherein the first sub module type is a full-bridge type, and the second sub module type is a half-bridge type (see image below).

    PNG
    media_image1.png
    583
    497
    media_image1.png
    Greyscale

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (20170054294) in view of Wang (CN 105245119), Trainer (US 2015/003134) and Mizutani (US 5,953,222).
As to claim 5, Lyu in view of Wang and Trainer teaches wherein the submodule is configures with one of a half bridge type, a full bridge type.
Lyu in view of Wang and Trainer does not disclose wherein the upper arm comprises a neutral point clamped type.
Mizutani teaches the upper arm comprises a neutral point clamp (NPC) type (see Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use NPC modules as disclosed in Miyutani to limit voltages in the modules.  
At the time the claimed invention was tiled, it would have been obvious to one having ordinary skill in the art to use the upper arm comprises a neutral point clamped (NPC) type in Lyu, as taught by Lin, in order to protect the power converter.
As to claim 7, Lyu in view of Wang, Trainer and Mizutani teaches the central controller (210) controls a sub controller (810, 820, 830, 840) corresponding to the lower arm (202) to control a DC voltage (Vdc) applied to the lower arm (202) when DC over current is generated in a system comprising the MMC.
As to claim 8, Lyu in view of Wang, Trainer and Mizutani teaches the central controller (210) controls the sub controller (810, 820, 830, 840) corresponding to the lower arm (202) to control the DC voltage (Vdc) applied to the lower arm (202) and to synthesize a DC voltage applied to the upper arm (201) and the DC voltage applied to the lower arm to voltage 0.
As to claim 9, Lyu in view of Wang and Mizutani teaches the DC voltage (Vdc) applied to the upper arm (201) is (Vdc rated)/2 (see equation 10); and the sub controller (810, 820, 830, 840) corresponding to the lower arm (202) controls amplitude of the DC voltage applied to the lower arm in the range of -(Vdc rated)/2 to (Vdc rated)/2 (see equation 10).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (20170054294) in view of Wang (CN 105245119), Trainer (US 2015/003134) and Jaldanki (US 20190199213).
As to claim 12, Lyu fails to disclose the central controller generates a common voltage to maintain power of each of the two arms and applies the generated common voltage to an AC output terminal of each of the two arms, wherein only a positive- sequence current flows in the three phases. 
Jaldanki teaches the central controller (Fig. 6) generates a common voltage to maintain power of each of the two arms (LR1, LY1, LB1, LR2, LY2, LB2) and applies the generated common voltage to an AC output terminal (AC1) of each of the two arms, wherein only a positive- sequence current flows in the three phases (see paragraph 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use common voltage control as disclosed in Jaldanki to control circulating current.  
As to claim 13, Lyu in view of Chang, Trainer and Jaldanki teaches the central controller (Fig. 6) generates a common voltage to maintain power of each of the two arms (LR1, LY1, LB1, LR2, LY2, LB2) and applies the generated common voltage to an AC output (AC1) terminal of each of the two arms, wherein only a positive- sequence current flows in the three phases (see ¶127).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839